Citation Nr: 1027501	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied service connection for posttraumatic 
stress disorder (PTSD).

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

Following the October 2008 hearing, the Board remanded the 
Veteran's claim in December 2008 for additional development and 
consideration.  The claim is once again before the Board.   

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  During service, the Veteran's unit performed shore 
bombardment and patrol assignments.

3.  After resolving doubt in the Veteran's favor, his PTSD has 
been related to an in-service stressor.


CONCLUSION OF LAW

The Veteran's PTSD is related to active military service events.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009); 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD is a result of his military 
service in Vietnam during the Vietnam War.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  

In order to establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

However, the Board notes that, effective July 13, 2010, the Code 
of Federal Regulations governing claims for service connection 
for PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  
Under the new amendment, if a Veteran's claimed stressor relates 
to fear of hostile military or terrorist activity, then lay 
testimony may establish the occurrence of the claimed in-service 
stressor, absent clear and convincing evidence to the contrary, 
if 1) a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the symptoms are related to the claimed stressor; and 2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

A review of the record reveals the Veteran received a diagnosis 
of PTSD.  In April 2010 R.E.D., M.D., a staff psychiatrist, noted 
that the Veteran currently has PTSD and that he continues to 
receive treatment.  Additionally, in October 2004, according to 
VA outpatient treatment records, a diagnosis of PTSD was made.  
The Board notes the 2004 diagnosis was rendered based upon the 
Veteran's personal report of stressful events during his military 
service.  At that time, the Veteran reported that he was 
stationed on a fire support ship in Vietnam.

Additionally, the record shows that the Veteran incurred an in-
service stressful event.  Specifically, according to the 
Veteran's March 2006 stressor statement, he indicated that from 
January 1971 to November 1971, he was aboard the USS Washtenaw 
County LST 1166, stationed in Yokosuka, Japan.  He explained that 
in October 1971, his ship came in contact with a large number of 
Vietnamese civilians on a small open beach.  The Veteran stated 
that general quarters sounded, and he and his fellow soldiers 
were ordered to kill the Vietnamese civilians.  He noted that 
"[e]everything went into slow motion and [he] could see body 
parts flying through the air . . . until there was no one left."  
Furthermore, during the October 2008 video conference hearing, 
the Veteran stated that he tended the clothing of wounded 
soldiers that were being transported on the ship.  The Veteran 
also testified that he experienced discrimination from his 
supervising officers.  Finally, the Veteran's representative 
stated that the Veteran was involved in a shell bombardment while 
on board the USS Washtenaw County LST 1166.  

Furthermore, an April 2008 internet article and other information 
submitted by the Veteran and his representative indicates that in 
1971, the Veteran's ship "resumed logistic support duties for 
Operation "Market Time" as well as some shore bombardment and 
patrol assignments."  The Board is not contesting the location of 
the ship or the fact the Veteran was onboard.  In fact, the 
Veteran's service personnel records, service treatment records, 
and deck logs for the USS Washtenaw County LST 1166 corroborate 
these facts.  Given this information, the Veteran's claimed 
stressors are consistent with the places, types, and 
circumstances of his service.  

Considering the recent enactment of the new PTSD regulation, the 
Board finds that the criteria for service connection for PTSD 
have been met.  A review of the record shows that a determination 
by a "VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the symptoms are related to the claimed stressor."  As an 
aside, the Board notes that VA outpatient treatment reports note 
PTSD, and at times provide a subjective history of domestic, 
medical, and other post service related problems.  Nonetheless, 
the reports also attribute his PTSD to his in-service naval 
experiences.

Based on the foregoing and after resolving all doubt in the 
Veteran's favor, entitlement to service connection for PTSD is 
granted.  The record contains a current diagnosis of PTSD based 
on the Veteran's naval experiences.  The Veteran's appellate 
assertions are consistent with the places, types, and 
circumstances of his service, and when resolving all doubt in his 
favor, his PTSD is related to those in-service events. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board's 
granting of the Veteran's claim for service connection for PTSD 
is considered a full grant of the appeal for this issue.  
Accordingly, any potential failure of VA in fulfilling its duties 
to notify and to assist is harmless error, and there is thus no 
need to discuss these duties in detail.




ORDER

Service connection for PTSD is granted.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


